DETAILED ACTION
Claims 1-5 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Further applicant has filed a certified translation of applicant's foreign priority, the translation is enabling as to the claims, and applicant has otherwise perfected the foreign priority.  Therefore, for purposes of prior art, these claims are entitled to the benefit of March 11, 2016 corresponding to the filing date of this foreign application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
Regarding independent claim 1 the prior art taken either singly or in combination fails to anticipate or fairly suggest the wavelength multiplexing device as claimed.  Specifically, the examiner agrees with the reasons set forth in the remarks of February 18, 2022 pages 4-6 in combination with the remarks of April 26, 2022 pages 5-6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comments
With respect to the rejections in view of non-patent literature Kozawa, applicant filed a certified translation of applicant's foreign priority, the translation is enabling as to the claims, and applicant has otherwise perfected the foreign priority. Applicant’s foreign priority date antedates the reference and is perfected and therefore Kozawa no longer qualifies as prior art.
Applicant’s arguments, see remarks, filed April 26, 2022, with respect to new matter rejections have been fully considered and in combination with the amendments are persuasive.  The new matter rejections have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                                 April 28, 2022